Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 and 8-15 are directed to an allowable product. Claims 7 and 16-17, directed to species which depend on allowable claim 1, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 21st, 2018, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.







Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Bayersdorfer (US 6,450,678 B1) and Takuma (JP2009279999A).
Bayersdorfer discloses an interior decorating item such as a seat for a motor vehicle comprising an optical wave guide (i.e., bead for decorating a target member) comprising a bead member and leg portion (Abstract; Fig. 2). The bead member has a main portion formed of a light-transmitting material (i.e., the entirety of the bead member constitutes a main portion), the bead member having first and second ends opposite each other, the first end being located adjacent to a leg portion (Abstract; Figure 2; claims 1-3). The leg portion extends from the first bead member, and has a seam connection 15 (sewn portion) attached onto the target member (the target member comprises portions 11, 12, 13, and 14) (Fig. 2; col. 5, lines 26-40). The bead member may be considered to protrude from the target member as shown in Figure 2 as the bead may be considered to extend from a portion of the target member. The bead member further comprises an optical wave guide 1 which is disclosed as colored (i.e., constituting a color portion provided in the bead member) (col. 4, lines 40-47). Though not shown in Figure 2, Bayersdorfer teaches exposing a left side of the beading, which would then form a visible surface from a side of the bead member in addition to a top side (col. 5, lines 44-46). A first visual design of the bead member “A” can be seen from a top view (i.e., from a direction A seen opposite the leg portion) (Fig. 2). A second visual design is also seen from the side of the bead member when viewed from a perpendicular direction “B” (Fig. 2).
	Takuma teaches a light structure for vehicle cabin comprising a reflective material h. The inclusion of a reflective material h leads to directional emission of light in a direction perpendicular to a 
	Applicant’s arguments from the After-Final Response filed June 1st, 2021, have been considered and are found persuasive.
	The amended recitation “wherein the leg portion and the bead member are made of a continuous same material” is not taught by either of Bayersdorfer or Takuma. Further, the Examiner agrees that modifying either or both of the leg portion or bead member, such that the leg portion and bead member are made of a continuous same material, would render the structure of Bayersdorfer unsuitable for its intended operation.
	Claims 7 and 16-17, directed to previously withdrawn species, are rejoined and found allowable due to dependence on allowable claim 1.
Therefore, claims 1-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783

/TRAVIS M FIGG/Primary Examiner, Art Unit 1783